Citation Nr: 1140663	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-31 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office )(RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for the service-connected Wegener's granulomatosis.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from January 1993 to June 1999, from September 2006 to December 2006, and from January 2007 to September 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the RO that granted service connection for Wegener's granulomatosis and assigned an initial 20 percent rating effective in July 2005.      

During the pendency of the appeal, jurisdiction over the claim was transferred to the RO at Roanoke, Virginia.

In February 2011, the Veteran withdrew her request for a personal hearing before the Board.  As such, there are no outstanding hearing requests of record.  38 C.F.R. § 20.702(e). 

In August 2011, the Board requested a VHA medical opinion.  


FINDING OF FACT

On September 26, 2011, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that she was withdrawing the appeal as to the claim for an initial evaluation in excess of 20 percent for the service-connected Wegener's granulomatosis.  


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal as to the claim for an initial evaluation in excess of 20 percent for the service-connected Wegener's granulomatosis are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2011).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On September 26, 2011, prior to the promulgation of a decision in the appeal, a written statement from the Veteran was received.  In this statement, the Veteran stated her intent to withdraw the pending appeal as to the claim for an initial evaluation in excess of 20 percent for the service-connected Wegener's granulomatosis.  

Hence, as there is no allegation of error of fact or law remaining for appellate consideration at this time, the appeal is dismissed.  


ORDER

The appeal of the claim for an initial evaluation in excess of 20 percent for the service-connected Wegener's granulomatosis is dismissed.   


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


